Exhibit 10.4

 

SAFLINK CORPORATION

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made and entered into on this 6th day of June,
2001, BETWEEN:

 

  (1) SAFLINK Corporation, a Delaware corporation (“SAFLINK”); and,

 

  (2) Glenn Argenbright (“the Employee”), a resident of Elk Grove, California.

 

SAFLINK AND THE EMPLOYEE HEREBY AGREE, in consideration of the mutual
obligations and covenants set forth below, to the following terms and
conditions:

 

1. Employment

 

SAFLINK shall employ the Employee on an at-will basis effective on the date
specified above, subject to the terms and conditions set forth in this
Employment Agreement (“the Employment”).

 

2. Duties

 

  2.1 SAFLINK shall employ the Employee as President and Chief Executive
Officer. The Employee shall faithfully and diligently perform the duties and
responsibilities assigned to him by SAFLINK in its sole discretion. The Employee
expressly acknowledges and agrees that it is necessary to submit to a finger,
eye and voice scan to utilize SAFLINK’s software to perform the Employee’s
required duties. SAFLINK may, in its sole discretion, alter the Employee’s
position or job duties, as it deems appropriate.

 

  2.2 The Employee shall devote all of his time, attention, and best efforts to
SAFLINK’s business.

 

  2.3 The Employee agrees to comply with all federal, state, and local laws
applicable to his Employment. The Employee further agrees to fully cooperate
with SAFLINK in complying with all of SAFLINK’s legal obligations and shall
provide any information necessary or requested to satisfy such legal
obligations, including but not limited to a taxpayer identification number or
other identifying information used in the reporting of income to federal, state
and local tax authorities. The Employee agrees to comply with all of SAFLINK’s
rules, regulations, and policies in force during the Employment.

 

3. Compensation

 

  3.1 The Employee’s initial salary shall be one hundred thousand dollars
($100,000) per



--------------------------------------------------------------------------------

       year. The employee shall also receive 250,000 options to purchase SAFLINK
Corporation Common Stock vesting annual over three (3) years commencing from
grant date subject to Board approval. The compensation in no way alters the
at-will nature of the Employee’s employment. SAFLINK may, in its sole
discretion, increase, decrease, or otherwise alter the Employee’s salary at any
time. SAFLINK may also make deductions or withholdings as required by applicable
State and Federal law, or as may be or has been consented to by the Employee.

 

  3.2 The Employee shall receive such fringe benefits and be entitled to
participate in such insurance or other benefit plans which are made available to
comparable full-time employees of SAFLINK from time to time. It is expressly
understood and agreed that, consistent with applicable law, SAFLINK may from
time to time, in its sole discretion, discontinue or modify the terms and
conditions of any benefits made available to the Employee.

 

4. Reasonableness of Restrictions

 

The Employee acknowledges that, during the Employment, SAFLINK will provide the
Employee with the use of and access to trade secrets and confidential
information. In turn, the Employee recognizes that, while performing his duties
hereunder he will have access to and come into contact with trade secrets and
confidential information belonging to SAFLINK and will obtain personal knowledge
of and influence over its customers and/or employees. The Employee therefore
agrees that the restrictions contained in Sections 5, 6 and 7 are reasonable and
necessary to protect the legitimate business interests of SAFLINK.

 

5. Duty of Loyalty

 

The Employee agrees that he shall devote his full working time, attention and
efforts to SAFLINK’s business. In all aspects of the Employee’s employment with
SAFLINK, the Employee shall act in the utmost good faith, fair dealing with
SAFLINK, and fully disclose to SAFLINK all information which SAFLINK might
reasonably consider important to SAFLINK’s business. While employed by SAFLINK,
the Employee shall not establish, operate, participate in, advise, or assist to
establish in any manner whatsoever any business in competition with SAFLINK’s
business, and the Employee shall not take any preliminary or preparatory steps
toward establishing or operating such a business, including soliciting clients
or other employees of SAFLINK with respect to such business prospects, or even
discussing said business prospects with clients or other employees of SAFLINK.
The Employee shall not take action which would divert from SAFLINK any business
opportunity in which SAFLINK may or could be interested. The Employee shall
immediately notify SAFLINK of any actual or potential business opportunity
related to SAFLINK’s core business of which the Employee becomes aware, whether
or not the Employee believes the opportunity is of interest to SAFLINK.

 

- 2 -



--------------------------------------------------------------------------------

6. Confidentiality

 

  6.1 The Employee shall neither during the Employment (except in the proper
performance of his duties) nor at any time (without limit) after the termination
thereof, howsoever arising, directly or indirectly:

 

  6.1.1 use for his own purposes or those of any other person, company, business
entity, or other organization whatsoever, or,

 

  6.1.2 disclose to any person, company, business entity, or other organization
whatsoever,

 

     any trade secrets or confidential information relating or belonging to
SAFLINK, including but not limited to any such information relating to clients
or customers, client or customer lists or requirements, market information,
product designs, business plans or dealings, financial information and plans,
trading models, market access information, research activities, any document
marked Confidential, or any information which the Employee has been told is
Confidential or which he might reasonably expect SAFLINK would regard as
Confidential, or any information which has been given SAFLINK in confidence by
customers, suppliers, or other persons. Even if a document has not been marked
“Confidential,” the Employee shall treat the document and its contents as
confidential information if the Employee has been told or otherwise knows or
reasonably should know the document and its contents are confidential.

 

  6.2 The Employee shall not at any time during the continuance of the
Employment with SAFLINK make any notes or memoranda relating to any matter
within the scope of SAFLINK’s business, dealings, or affairs otherwise than for
the benefit of SAFLINK.

 

  6.3 In the event of a breach or a threatened breach by the Employee of the
provisions of this Section, SAFLINK shall be entitled to an injunction
restraining the Employee from disclosing, in whole or in part, such information
or from rendering any services to any person, firm, corporation, association, or
other entity to whom such information has been disclosed or is threatened to be
disclosed. Nothing herein shall be construed as prohibiting SAFLINK from
pursuing any other remedies available to SAFLINK for such breach or threatened
breach, including the recovery of damages from the Employee.

 

7. Copyright, Inventions And Patents

 

  7.1 The Employee agrees to make prompt full written disclosure to SAFLINK and
to hold in trust for the sole right, benefit, and use of SAFLINK, any
inventions, discoveries, developments and improvements (“Inventions”), whether
or not patentable, and works of authorship, whether or not copyrightable, which
are conceived, developed, or reduced to practice, or caused to be conceived,
developed, or reduced to practice, during the Employee’s employment.

 

  7.2 The Employee further agrees to assign and does hereby assign to SAFLINK
all right, title, and interest in and to all such Inventions and works of
authorship, and

 

- 3 -



--------------------------------------------------------------------------------

further agrees, during the Employment and thereafter, at SAFLINK’s request and
expense, to review, execute, acknowledge and deliver any and all papers
necessarily related to applications for patents and copyrights, and to execute
any oath or declaration and verify any document in connection with carrying out
the terms of this Agreement, except that, consistent with the provisions of the
Washington Employee Patent Act, Title 49, Chapter 49.44, the Employee shall not
be obligated to assign an Invention or work of authorship for which no
equipment, supplies, facilities, or trade secret information of SAFLINK was
used, and which was developed entirely on the Employee’s own time unless:

 

  7.2.1 the invention relates to:

 

  7.2.1.1 the business of SAFLINK; or

 

  7.2.1.2 SAFLINK’s actual or demonstrably anticipated research or development;
or

 

  7.2.2 the invention results from any work performed by the Employee for
SAFLINK.

 

Notice is hereby provided that the obligation by the Employee to assign
Inventions under this Agreement does not apply to an invention which qualifies
under the provisions of the Washington Employee Patent Act, Title 49, Chapter
49.44, or any revisions thereof or amendments thereto.

 

  7.3 In the event SAFLINK is unable for any reason whatsoever to secure the
signature of the Employee to any lawful and necessary documents required,
including those necessary for the assignment of, application for, or prosecution
of any United States or foreign applications for letters patent or copyright,
the Employee hereby irrevocably designates and appoints SAFLINK and its duly
authorized officers and agents as agent and attorney in fact, to act for and on
the Employee’s behalf and stead to execute and file any such application, and to
do all other lawfully permitted acts to further the assignment, prosecution and
issuance of letters patent or copyright thereof, with the same legal force and
effect as if executed by the Employee. The Employee hereby waives and quitclaims
to SAFLINK any and all claims of any nature whatsoever which the Employee may
now have or may hereafter have for infringement of any patent or copyright
resulting from such application.

 

  7.4 The Employee agrees that any copyrights in work produced by the Employee
during his employment with SAFLINK which relate to past, present or foreseeable
business, products, developments, technology or activities of SAFLINK shall be
considered as a “work for hire.”

 

  7.5 The Employee represents that there is no agreement with any other party
which would conflict with the Employee’s obligations under this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

8. At-Will Employment

 

  8.1 SAFLINK and the Employee agree that this employment relationship is
at-will and not for any definite term of employment, in that either SAFLINK or
the Employee may at any time, for any or no reason, with or without notice,
terminate this Employment Agreement.

 

  8.2 On termination of the Employment, the Employee shall return to SAFLINK in
accordance with its instructions all of SAFLINK’s proprietary technology and
trading models, records, software, models, reports, and other documents and any
copies thereof and any other property belonging to SAFLINK which are in the
Employee’s possession or under his control. The Employee shall, if so required
by SAFLINK, confirm in writing his compliance with his obligations under this
Clause.

 

  8.3 The termination of the Employment shall be without prejudice to any right
SAFLINK may have in respect of any breach by the Employee of any provisions of
this Employment Agreement which may have occurred prior to such termination.

 

  8.4 In the event of termination of the Employment hereunder however arising,
the Employee agrees that he will not at any time after such termination
represent himself as still having any connection with SAFLINK, except as a
former employee.

 

  8.5 Upon a termination of employment under Section 8.1, SAFLINK shall be
relieved of all further obligations under this Employment Agreement.
Notwithstanding such termination of employment, the Employee shall continue to
be bound by the provisions of Sections 6 and 7.

 

9. Severability

 

The various provisions and sub-provisions of this Employment Agreement are
severable, and if any provision or sub-provision or identifiable part thereof is
held to be invalid or unenforceable by any court of competent jurisdiction, then
such invalidity or unenforceability shall not affect the validity of
enforceability of the remaining provisions or sub-provisions or identifiable
parts in this Employment Agreement.

 

10. Warranty

 

The Employee represents and warrants that he is not prevented by any other
Employment Agreement, arrangement, contract, understanding, Court Order or
otherwise, which in any way directly or indirectly conflicts, is inconsistent
with, or restricts or prohibits him from fully performing the duties of the
Employment, in accordance with the terms and conditions of this Employment
Agreement.

 

- 5 -



--------------------------------------------------------------------------------

11. Notices

 

Any notice to be given hereunder may be delivered to (a) in the case of SAFLINK,
by first class mail addressed to its Registered Office and (b) in the case of
the Employee, either to him personally or by first class mail to his last known
residence address. Notices served by mail shall be deemed given when they are
mailed.

 

12. Waivers and Amendments

 

No act, delay, omission, or course of dealing on the part of any party hereto in
exercising any right, power, or remedy hereunder shall operate as, or be
construed as, a waiver thereof or otherwise prejudice such party’s rights,
powers, and remedies under this Employment Agreement. This Employment Agreement
may be amended only by a written instrument signed by the Employee and a duly
authorized officer of SAFLINK.

 

13. Prior Agreements

 

This Employment Agreement cancels and is in substitution for all previous
letters of engagement, offer letters, agreements, and arrangements (whether oral
or in writing) relating to the subject-matter hereof between SAFLINK and the
Employee, all of which shall be deemed to have been terminated by mutual
consent. This Employment Agreement constitutes the entire terms and conditions
of the Employee’s employment and no waiver or modification thereof shall be
valid unless in writing, signed by the parties, and only to the extent therein
set forth.

 

14. Arbitration Jurisdiction and Governing Law

 

Except for disputes arising under or in connection with Sections 6 and 7, all
disputes arising under or in connection with this Employment Agreement or
concerning in any way the Employee’s employment shall be submitted exclusively
to arbitration in Seattle, Washington under the applicable rules of the
Commercial Arbitration Rules of the American Arbitration Association then in
effect, and the decision of the arbitrator shall be final and binding upon the
parties. Judgment upon the award rendered may be entered and enforced in any
court having jurisdiction. The Employee consents to personal jurisdiction of any
state or federal court sitting in King County, Washington, in order to enforce
any arbitration judgment or the rights of SAFLINK under Sections 6 and 7 and
waives any objection that such forum is inconvenient. The Employee hereby
consents to service of process in any such action by U.S. mail or other
commercially reasonable means of receipted delivery. This Employment Agreement
shall be governed by and construed in accordance with the laws of the State of
Washington.

 

15. Assignability

 

The rights and obligations contained herein shall be binding on and inure to the
benefit of the successors and assigns of SAFLINK. The Employee may not assign
his rights or obligations hereunder without the express written consent of
SAFLINK.

 

- 6 -



--------------------------------------------------------------------------------

16. Headings; Construction

 

The headings contained in this Employment Agreement are inserted for reference
and inserted for reference and convenience only and in no way define, limit,
extend, or describe the scope of this Employment Agreement or the meaning or
construction of any of the provisions hereof. As used herein, unless the context
otherwise requires, the single shall include the plural and vice versa, words of
any gender shall include words of any other gender, and “or” is used in the
inclusive sense.

 

17. Survival of Terms

 

If this Employment Agreement is terminated for any reason, the provisions of
Sections 6 and 7 shall survive and the Employee and SAFLINK, as the case may be,
shall continue to be bound by the terms thereof to the extent provided therein.

 

18. Employee Acknowledgment

 

THE EMPLOYEE REPRESENTS THAT HE HAS HAD AMPLE OPPORTUNITY TO REVIEW THIS
AGREEMENT AND THE EMPLOYEE ACKNOWLEDGES THAT HE UNDERSTANDS THAT IT CONTAINS
IMPORTANT CONDITIONS OF THE EMPLOYMENT AND THAT IT EXPLAINS POSSIBLE
CONSEQUENCES, BOTH FINANCIAL AND LEGAL, IF THE EMPLOYEE BREACHES THE AGREEMENT.

 

AS WITNESS the hands of a duly authorized officer of SAFLINK and of the Employee
the day and year first before written.

 

SAFLINK CORPORATION

BY:

 

 

--------------------------------------------------------------------------------

NAME

 

Ann Alexander

TITLE

 

Vice President of Operations

DATE

 

June 6, 2001

BY:

 

 

--------------------------------------------------------------------------------

NAME

 

Glenn L. Argenbright

DATE

   

 

- 7 -